UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIMBERLY PHILLIPS,
                               Plaintiff,
                                                                  19-CV-11530 (JPO)
                     -v-
                                                                        ORDER
 LONG ISLAND RAILROAD
 COMPANY,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Given that the plaintiff and the defendant’s headquarters are apparently based in the

Eastern District of New York, and the events at issue allegedly took place in the Eastern District,

Plaintiff shall, on or before January 9, 2020, show cause why this action should not be dismissed

or transferred to the Eastern District. See 28 U.S.C. § 1391(b), (d).

       SO ORDERED.

Dated: December 23, 2019
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
